13-57
         Li v. Holder
                                                                                         BIA
                                                                                     Hom, IJ
                                                                            A088 294 475/476



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                     Dennis Jacobs,
 8                     Denny Chin,
 9                     Christopher F. Droney,
10                              Circuit Judges.
11       _______________________________________
12
13       LANZHI LI, JINGJIAN RAN,
14
15                      Petitioners,
16
17                      v.                                      13-57
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONERS:              Lanzhi Li, Jingjian Ran, Pro Se, San
26                                     Gabriel, CA.
27
 1   FOR RESPONDENT:         Stuart F. Delery, Assistant Attorney
 2                           General; Cindy S. Ferrier, Assistant
 3                           Director; Jessica E. Sherman, Trial
 4                           Attorney, Office of Immigration
 5                           Litigation, United States Department
 6                           of Justice, Washington, D.C.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Lanzhi Li and Jingjian Ran (“Petitioners”), wife and

13   husband, natives and citizens of the People’s Republic of

14   China, seek review of a December 10, 2012, decision of the

15   BIA affirming the June 21, 2011, decision of Immigration

16   Judge (“IJ”) Sandy K. Hom, which denied Lanzhi Li’s

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).    In re Lanzhi

19   Li, Jingjian Ran, Nos. A088 294 475/476 (B.I.A. Dec. 10,

20   2012), aff’g Nos. A088 294 475/476 (Immig. Ct. N.Y. City

21   June 21, 2011).   We assume the parties’ familiarity with the

22   underlying facts and procedural history in this case.

23       Under the circumstances of this case, we review both

24   the IJ’s and the BIA’s opinions.   See Zaman v. Mukasey, 514

25   F.3d 233, 237 (2d Cir. 2008) (per curiam).   The applicable

26   standards of review are well-established.    See 8 U.S.C.


                                   2
 1   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 2   (2d Cir. 2009).

 3       To establish eligibility for asylum or withholding of

 4   removal, an applicant must show persecution, or fear of

 5   persecution, on account of race, religion, nationality,

 6   membership in a particular social group, or political

 7   opinion.   See 8 U.S.C. §§ 1101(a)(42); 1231(b)(3).   Li

 8   argues that she was persecuted because of her expression of

 9   her political opinion in opposing corruption.

10       “Although opposing corruption for purely self-

11   interested reasons may lack a political motivation,

12   ‘opposition to endemic corruption . . . may have a political

13   dimension when it transcends mere self-protection and

14   represents a challenge to the legitimacy or authority of the

15   ruling regime.’”   Castro v. Holder, 597 F.3d 93, 100-01 (2d

16   Cir. 2010) (quoting Yueqing Zhang v. Gonzales, 426 F.3d 540,

17   547-48 (2d Cir. 2005)(alteration in original)).   “Where the

18   dispute is such that the asylum seeker did not merely seek

19   economic advantage but mounted a challenge to the legitimacy

20   and authority of the ruling regime itself,” and shows that

21   the political challenge was one central reason that she was

22   persecuted, the persecution may then be on account of the


                                   3
 1   applicant’s anti-corruption political opinion.     Yueqing

 2   Zhang, 426 F.3d at 547; Castro, 597 F.3d at 104.

 3       Substantial evidence supports the agency’s conclusion

 4   that the Chinese government did not retaliate against Li

 5   because of her political opinion.   See 8 U.S.C.

 6   § 1252(b)(4)(B); Jorge-Tzoc v. Gonzales, 435 F.3d 146, 148-

 7   49 (2d Cir. 2006) (per curiam) (the agency’s finding

 8   regarding past persecution on account of protected ground is

 9   reviewed under substantial evidence standard).     In 1998, the

10   government destroyed Li’s home and her business, a store on

11   the ground of the building in which she lived, as well as

12   the homes of about 30 families living on the same street.

13   Despite a promise to compensate those who lost their homes,

14   the local housing bureau did not do so, and when Li

15   organized a protest, she was detained and beaten.     Although

16   she continued to write letters to protest not being

17   compensated, she suffered no further harm before she left

18   China in 2007.

19       The agency found that Li was motivated by her desire to

20   be compensated, rather than to expose and protest

21   corruption.   The fact that the government acted against her

22   only when she and fellow protesters refused to disperse, not


                                   4
 1   when she opposed corruption in other ways, supports the

 2   agency’s conclusion that the government was not targeting Li

 3   based on her political opinion.       See Castro, 597 F.3d at

 4   101; Yueqing Zhang, 597 F.3d at 548.       Accordingly, the

 5   agency reasonably concluded that Li did not meet her burden

 6   of showing that the government retaliated against her due to

 7   her opposition to corruption.       See Castro, 597 F.3d at 101.

 8       Because Li did not demonstrate that she was harmed on

 9   account of a protected ground, the agency did not err in

10   denying her application for asylum and withholding of

11   removal.    See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(ii),

12   1231(b)(3); 8 C.F.R. § 1208.16(b)(1); Kone v. Holder, 596

13   F.3d 141, 152 (2d Cir. 2010).       Moreover, because the nexus

14   finding is dispositive, we do not address the agency’s

15   alternate ruling that Li did not show that the harm she

16   endured rose to the level of persecution.

17       For the foregoing reasons, the petition for review is

18   DENIED.    As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DENIED as moot.       Any pending request for

22   oral argument is DENIED in accordance with Federal Rule of

23
                                     5
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7




                                 6